COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00023-CR


JERRY PAUL LUNDGREN                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE COUNTY COURT AT LAW OF WISE COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Pursuant to a plea bargain, Appellant Jerry Paul Lundgren pleaded guilty

to driving while intoxicated second.    See Tex. Penal Code Ann. ' 49.09(a)

(Vernon Supp. 2010). The trial court sentenced Appellant on January 7, 2011, to

365 days’ confinement, suspended the sentence of confinement, and placed him

on community supervision for eighteen months. The trial court=s certification of

Appellant=s right of appeal states that this “is a plea-bargain case, and the

      1
      See Tex. R. App. P. 47.4.
defendant has NO right of appeal.@ Appellant filed a notice of appeal on January

19, 2011. Concerned that we did not have jurisdiction over this appeal, we sent

a letter to Appellant=s retained counsel requesting a response by January 31,

2011, showing grounds for continuing the appeal.         We have not received a

response.2 Accordingly, we dismiss the appeal for want of jurisdiction. See Tex.

R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 3, 2011




      2
       We did receive a copy of a motion for new trial that was filed in the trial
court on January 28, 2011. This does not, however, address the issue of the trial
court’s certification. See Estrada v. State, 149 S.W.3d 280, 282 (Tex. App.—
Houston [1st Dist.] 2004, pet. ref’d) (op. on reh’g and for en banc
reconsideration) (stating that there is no exception for the trial court’s refusal to
grant permission to appeal).


                                         2